Citation Nr: 0740016	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for hypertension.

Entitlement to a rating in excess of 30 percent for 
sinusitis.

Entitlement to a rating in excess of 10 percent for residuals 
of a left tibia and fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to May 1997.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO in Waco, Texas.  A 
transcript of that hearing is of record.

At a June 2007 Travel Board hearing, the veteran appeared to 
be raising a new claim for service connection for a left leg 
scar.  This matter is referred to the RO for the appropriate 
action.

The issue of entitlement to service connection for 
hypertension is REMANDED to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  A hearing loss disability for VA compensation purposes 
was not present in service.

2.  The veteran's hearing loss disability is not 
etiologically related to active military service.

3.  The competent clinical evidence of record demonstrates 
that the veteran's sinusitis is not manifested by residuals 
of radical surgery with chronic osteomyelitis, or near 
constant symptoms such as headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

4.  The veteran's residuals of a left tibia and fibula 
fracture are not manifested by a marked limitation of ankle 
motion, or by moderate left ankle or knee disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2007).

2.  The criteria for an evaluation in excess of 30 percent 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6510 
(2007).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left tibia and fibula fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.44, 
4.45, 4.7, 4.14, 4.71(a), Diagnostic Codes 5262, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2002, February 
2004, September 2004, and March 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.   VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

Analysis

I.  Service Connection for Hearing Loss

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease initially 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he has hearing loss disability due 
to in-service noise exposure.  Specifically, he states that 
he was exposed to excessive noise due to gunfire and gas 
turbine engines while serving aboard ships in the U.S. Navy.

Service treatment records are negative for complaints or 
findings with respect to hearing loss.  The separation exam 
report indicates normal hearing.  

The post-service medical evidence reveals that in September 
2002 the veteran underwent a VA audiological exam.  The 
report of that exam notes normal auditory acuity bilaterally.  

The first medical evidence of a hearing loss is in an April 
2003 letter from G. Ruiz, an audiologist at Hearing 
Solutions, Inc.  Examination at that time revealed that the 
veteran had significant hearing loss across all frequencies 
in the right ear and hearing loss in the left ear which was 
worse at higher frequencies.  The report contains no opinion 
regarding the etiology of the hearing loss.

In April 2004, the veteran underwent a VA audiological 
examination.  The report that examination revealed that pure 
tone air conduction thresholds, in decibels, were as follows:


1000
2000
3000
4000
Average
Right 
Ear
30
25
25
25
26
Left 
Ear
45
35
40
45
41

Maryland CNC tests revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

The April 2004 VA examiner stated that the veteran has mild 
sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  After 
reviewing the claims folders and examining the veteran, the 
examiner opined that it was not at least as likely as not 
that the veteran's hearing loss is related to acoustic trauma 
in service.  The examiner noted that the veteran's 1997 
separation physical exam indicated normal pure-tone 
thresholds in both ears.  

In reviewing the medical evidence of record, it is clear that 
the veteran now has hearing loss disability for VA purposes; 
however, there is no medical opinion of record indicating 
that such hearing loss is due to military service.  The only 
medical opinion on point is that of the April 2004 VA 
examiner, who stated that it is not at least as likely as not 
that veteran's hearing loss is related to acoustic trauma in 
service.  There is no contrary opinion of record.

Any evidence of a nexus between the veteran's hearing loss 
and his military service is limited to the veteran's own 
statements.  While the veteran is competent to attest to 
matters susceptible to lay observation, he is not competent 
to provide an opinion concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Whether this current hearing loss disability is 
related to his service is a medical question.  Therefore, the 
veteran's lay opinion concerning the etiology of the 
disability is of no evidentiary value.  

Accordingly, service connection is not in order for a hearing 
loss.  In reaching this conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided, 38 C.F.R. § 4.14, however, that regulation 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A.  Sinusitis

Throughout the rating period on appeal, the veteran's 
sinusitis has been assigned a 30 percent evaluation pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6510.  Under Diagnostic 
Code 6510, which utilizes the general rating formula for 
sinusitis, a 30 percent rating is warranted when there are 
three or more incapacitating episodes of sinusitis per year 
that require prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non- incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2007).

A 50 percent evaluation is not warranted unless there is 
radical surgery with chronic osteomyelitis, or near constant 
symptoms such as headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

In this case, the clinical records reveal no incapacitating 
episodes. An April 2003 private medical record indicates that 
the veteran complained of chronic nasal congestion, frequent 
nosebleeds, and sinus drainage.  Examination revealed no 
tenderness, and normal turbinates, septum, and mucosa.  The 
assessment was chronic ethmoidal sinusitis.  

An April 2003 private medical record from V. D. Vela, M.D., 
notes tenderness over the maxillary sinuses bilaterally.  

The report of an April 2004 VA examination notes that the 
veteran's right nostril was clear and patent and the left 
nostril was inflamed, with scabs and angulation tissue.  
There was 50 percent obstruction due to inflammation.  Sinus 
x-rays were normal.

An April 2006 VA fee-basis examination report notes that the 
veteran reported constant sinusitis, during which he is not 
incapacitated, nor does he have headaches.  He did not take 
antibiotics, but he has suffered difficulty breathing through 
the nose and purulent discharge.  Examination revealed 50 
percent obstruction of the right nostril and 25 percent 
obstruction of the left.  There was no tenderness or purulent 
discharge.  Sinus X-ray was normal.

Although the veteran complains of daily congestion, blockage, 
bleeding and crusting, there is no medical evidence of 
radical surgery chronic osteomyelitis, or near constant 
headaches, tenderness or pain, at any time during the 
evaluation period.  Accordingly, the clinical presentation of 
the appellant's sinusitis does not meet the criteria for an 
increased rating.  The claim for a rating in excess of 30 
percent for sinusitis is denied.

B.  Residuals of a Left Tibia and Fibula Fracture

The veteran's residuals of a left tibia and fibula fracture 
are rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Under that code, impairment 
of the tibia and fibula warrants a 10 percent rating for 
malunion with slight knee or ankle disability.  A 20 percent 
rating requires malunion with moderate knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

A marked limitation of motion warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

With respect to the veteran's left ankle, service treatment 
records indicate that the veteran fractured his tibia and 
fibula.  A December 1996 service treatment record indicates 
healing fibular nonunion.  Full ankle range of motion was 
noted.  The separation examination notes old fracture of the 
left tibia, fibula, with bone graft.

The August 2002 VA fee-basis exam report notes that the 
veteran's left ankle was mildly swollen.  Dorsiflexion was to 
15 degrees and plantar flexion was to 35 degrees.  The 
examiner opined that left ankle range of motion was limited 
by stiffness, but not by pain, fatigue, weakness, lack of 
endurance, or incoordination.  

The April 2006 fee basis examiner noted that the veteran's 
ankle showed signs of tenderness and edema.  Range of motion 
of the left ankle revealed dorsiflexion to 20 degrees and 
plantar flexion to 35 degrees, with pain at the end of each 
range of motion.  X-ray studies of the left tibia and fibula 
showed old healed fracture of the distal left tibia/fibula.  
The examiner opined that on repetitive use the range of 
motion of the left ankle was additionally limited by five 
degrees due to pain, fatigue, weakness, lack of endurance, 
and incoordination.  The examiner further opined that the 
effect of the veteran's residuals of a left tibia/fibula 
fracture on his daily activity is minimal.  

While the veteran has some limitation of motion of the left 
ankle and is entitled to a 10 percent rating, he does not 
show objective evidence of a marked limitation of ankle 
motion, nor evidence of a moderate ankle disability due to an 
impaired tibia and fibula.  Indeed, examination shows that 
these bones are healed.  Accordingly, an increased rating is 
not in order.  

The Board has considered whether the veteran could receive a 
higher rating for this disability under any other diagnostic 
code, but has found none.  The veteran does not have 
ankylosis of the left ankle.  Therefore, a higher rating 
under Diagnostic Codes 5270 is not in order.  Furthermore, 
although the April 2006 VA examiner noted that the veteran's 
left knee exhibited tenderness and crepitus, range of motion 
testing revealed flexion of the left knee to 125 degrees and 
extension to zero degrees.  The left knee was stable.  At the 
August 2002 VA fee-basis exam, the left knee exhibited 
crepitus.  Flexion of the left knee was to 130 degrees and 
extension was to zero degrees.  The veteran had discomfort 
with range of motion testing of the left knee but there was 
no additional limitation of motion due to fatigue, weakness, 
lack of endurance, or incoordination.  Drawer and McMurray 
tests were normal.  Such symptoms do not warrant a higher 
rating under any of the diagnostic codes for rating knee and 
leg impairment.  Specifically, flexion of the left knee is 
not limited to 30 degrees or less and extension is not 
limited to 15 degrees or more.  Furthermore, there is no 
subluxation or instability of the knee.  As such, the 
veteran's residuals of a left tibia and fibula fracture are 
appropriately rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


ORDER

Entitlement to service connection for a  bilateral hearing 
loss is denied.

Entitlement to a rating in excess of 30 percent for sinusitis 
is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a left tibia and fibula fracture is denied.

REMAND

The veteran claims entitlement to service connection for 
hypertension because he believes that elevated blood pressure 
readings during service were actually an early manifestation 
of hypertension.  At the June 2007 hearing, the veteran 
testified that due to his elevated blood pressure readings in 
service, he was instructed to participate in a class which 
taught him how to monitor and control his high blood 
pressure.

On review of the evidence of record, the Board concludes that 
further development is warranted with respect to this claim.  
The service treatment records indicate numerous elevated 
blood pressure readings throughout the veteran's period of 
active service.  In August 1993 the veteran was examined and 
noted to have possible mild hypertension.  His blood pressure 
readings were 138/88, 130/90 and 124/86.  In October 1993 and 
August 1994, service treatment records indicate high normal 
blood pressure.  At a hypertension screening exam in January 
1997, the veteran's blood pressure readings ranged from 
128/84 to 138/94.  The final average was 135/87 and the 
diagnosis was normal blood pressure.  Still, the veteran has 
a current diagnosis of hypertension, and in light of the 
service medical record entries, and because he has never been 
afforded a VA examination for the purpose of determining the 
etiology of his hypertension, the Board is of the opinion 
that such an examination is warranted.

Accordingly, the case is REMANDED for the following actions: 

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
the appropriate expertise to determine 
the nature and etiology of any currently 
diagnosed hypertension.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All indicated studies 
and tests should be accomplished, and all 
clinical findings should be reported in 
detail.  Based upon the claims folder 
review, the examination results and sound 
medical principles, the examiner should 
provide an opinion with respect to any 
currently present hypertension as to 
whether it is at least as likely as not 
(is there a 50/50 chance) that the 
hypertension is etiologically related to 
service.  The examiner must set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  Then, the RO should review any 
additional evidence and readjudicate 
the veteran's claim under all 
appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


